         Case 1:20-cv-00125-DCN Document 7 Filed 08/07/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


 BRUCE ALLEN MARCHANT,                          Case No. 1:20-cv-00125-DCN

                   Plaintiff,

 vs.                                            INITIAL REVIEW ORDER BY
                                                SCREENING JUDGE
 JUDGE BAILEY and the STATE OF
 IDAHO,

                  Defendants.


       The Complaint of Plaintiff Bruce Allen Marchant was conditionally filed by the

Clerk of Court due to his status as a prisoner and pauper. Dkts. 3, 1. A “conditional filing”

means that Plaintiff must obtain authorization from the Court to proceed. After reviewing

the Complaint, the Court has determined that Plaintiff cannot proceed on his claims.

                                 REVIEW OF COMPLAINT

   1. Factual Allegations

       Plaintiff alleges that Idaho Magistrate Judge Bailey denied all of Plaintiff’s petitions

for writs of habeas corpus in state court. Plaintiff states that Judge Bailey “claims I have

money to pay for the filing fee,” but a certified one-year inmate account statement sent to

the court “clearly shows I have no money.” Dkt. 3, p. 2. Petitioner alleges that Judge

Bailey’s action violates Plaintiff’s right to access the courts and right to be free from cruel

and unusual punishment.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
             Case 1:20-cv-00125-DCN Document 7 Filed 08/07/20 Page 2 of 8




      2. Standard of Law for Screening

          Under modern pleading standards, Federal Rule of Civil Procedure 8 requires a

complaint to “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Iqbal/Twombly “facial

plausibility” standard is met when a complaint contains “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id., citing Twombly, 550 U.S. at 556. A plaintiff must provide sufficient factual

allegations to show that there is “more than a sheer possibility that a defendant has acted

unlawfully.” Ibid. “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility of

‘entitlement to relief.’” Ibid.

          In addition, the Prison Litigation Reform Act (PLRA)1 requires the Court to screen

all pro se prisoner and pauper complaints to determine whether they have stated a claim

upon which relief can be granted before such complaints are served on the defendants. 28

U.S.C. §§ 1915 & 1915A. The Court must dismiss any claims that are frivolous or

malicious, that fail to state a claim upon which relief may be granted, or that seek monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

          The Court liberally construes a plaintiff’s pleadings to determine whether the case

should be dismissed for lack of a cognizable legal theory or a failure to plead sufficient



1
    Pub. L. No. 104-134, 110 Stat. 1321, as amended, 42 U.S.C. § 1997e, et seq.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00125-DCN Document 7 Filed 08/07/20 Page 3 of 8




facts to support a cognizable legal theory, under the Iqbal/Twombly standard.

       The critical inquiry is whether a constitutional claim, however inartfully pleaded,

has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.

1989). Rule 12(b)(6) authority to dismiss claims as explained in Jackson was expanded by

the PLRA, giving courts power to dismiss deficient claims sua sponte, either before or after

opportunity to amend as explained in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). For

Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it possible to

bring a cause of action under the Amendments of the United States Constitution.

   3. Discussion

           A. Judicial Immunity

   Plaintiff sues Judge Bailey for monetary damages. However, under the doctrine of

absolute judicial immunity, a judge is not liable for monetary damages for acts performed

in the exercise of his judicial functions. Stump v. Sparkman, 435 U.S. 349 (1978). To

determine whether an act is judicial in nature so that immunity would apply, a court looks

to “the nature of the act itself, i.e., whether it is a function normally performed by a judge,

and to the expectations of the parties, i.e., whether they dealt with the judge in his judicial

capacity.” Id. at 362.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
           Case 1:20-cv-00125-DCN Document 7 Filed 08/07/20 Page 4 of 8




         Once it is determined that a judge was acting in his judicial capacity, absolute

immunity applies, “however erroneous the act may have been, and however injurious in its

consequences it may have proved to the plaintiff.” Ashelman v. Pope, 793 F.2d 1072, 1075

(9th Cir. 1986) (internal citations omitted). For example, judicial immunity is not lost “by

allegations that a judge conspired with one party to rule against another party: ‘a conspiracy

between judge and [a party] to predetermine the outcome of a judicial proceeding, while

clearly improper, nevertheless does not pierce the immunity extended to judges.’” Moore

v. Brewster, 96 F.3d 1240, 1244 (9th Cir. 1996) (quoting Ashelman v. Pope, 793 F.2d at

1078).

         Here, Plaintiff complains only of actions the judge took or failed to take in the

exercise of his judicial functions—the denying of in forma pauperis status in Plaintiff’s

state habeas corpus cases. Accordingly, it is clear that Judge Bailey is entitled to judicial

immunity in this case for claims for monetary damages.

             B. Sovereign Immunity

         Plaintiff also brings suit against the state of Idaho. The Eleventh Amendment

prohibits a federal court from entertaining a suit brought by a citizen against a state, absent

a waiver of sovereign immunity. Hans v. Louisiana, 134 U.S. 1, 16-18 (1890). The

Supreme Court has consistently applied the Eleventh Amendment’s jurisdictional bar to

states and state entities “regardless of the nature of the relief sought.” See Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Moreover, only a “person” may be

sued pursuant to 42 U.S.C. § 1983, and a state is not considered a “person” under that

statute. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Therefore, Plaintiff


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
          Case 1:20-cv-00125-DCN Document 7 Filed 08/07/20 Page 5 of 8




may not pursue claims against the State of Idaho.

            C. Access to Courts Claim

       Under the First Amendment, prisoners have a right of access to the courts. Lewis v.

Casey, 518 U.S. 343, 346 (1996). The right is limited to the filing of direct criminal appeals,

habeas petitions, and civil rights actions. Id. at 354. Claims for denial of access to the courts

may arise from the frustration or hindrance of “a litigating opportunity yet to be gained”

(forward-looking access claim) or from the loss of a suit that cannot now be tried

(backward-looking claim). Christopher v. Harbury, 536 U.S. 403, 412–15 (2002).

       To state an access to courts claim when a prisoner claims that he suffered the loss

of a suit that cannot now be brought, a prisoner must allege facts supporting three elements:

(1) official acts that frustrated the inmate’s litigation; (2) loss of a “nonfrivolous” or

“arguable” underlying claim that is set forth in the Complaint, including the level of detail

necessary “as if it were being independently pursued”; and (3) specific allegations showing

that remedy sought in the access to courts claim is not otherwise available in a suit that

otherwise could be brought. Id. at 415-17.

       The United States Supreme Court has explained that failing to grant in forma

pauperis status in frivolous cases is not contrary to the Constitution:

              [T]he Court waives filing fees and costs for indigent
              individuals in order to promote the interests of justice. The goal
              of fairly dispensing justice, however, is compromised when the
              Court is forced to devote its limited resources to the processing
              of repetitious and frivolous requests. Pro se petitioners have a
              greater capacity than most to disrupt the fair allocation of
              judicial resources because they are not subject to the financial
              considerations—filing fees and attorney’s fees—that deter
              other litigants from filing frivolous petitions. The risks of


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00125-DCN Document 7 Filed 08/07/20 Page 6 of 8




              abuse are particularly acute with respect to applications for
              extraordinary relief, since such petitions are not subject to any
              time limitations and, theoretically, could be filed at any time
              without limitation. In order to prevent frivolous petitions for
              extraordinary relief from unsettling the fair administration of
              justice, the Court has a duty to deny in forma pauperis status to
              those individuals who have abused the system. Under the
              circumstances of this case, we find it appropriate to deny in
              forma pauperis status to petitioner in this and all future
              petitions for extraordinary relief.

In re Sindram, 498 U.S. 177, 180 (1991) (citations omitted).

       Sindram focused on a frivolous filer’s repetitious requests for issuance of an

extraordinary writ. Here, Plaintiff has not provided facts in his Complaint about the nature

of the state habeas corpus claims he desired to bring, or the quantity of suits he has brought

in state court. He will be given leave to file an amended complaint to attempt to state an

access to courts claim, which must be asserted as a claim for prospective injunctive relief

only (which means an order requiring Judge Bailey to permit Plaintiff to proceed in forma

pauperis in state court), brought against Judge Bailey in his official capacity. See Ex parte

Young, 209 U.S. 123 (1908) (the Eleventh Amendment does not bar suit against a

government official in her official capacity for prospective injunctive relief only).

           D. Cruel and Unusual Punishment Claim

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, a plaintiff

must provide facts showing that he is “incarcerated under conditions posing a substantial

risk of serious harm,” or that he has been deprived of “the minimal civilized measure of

life’s necessities” as a result of the defendants’ actions. Farmer v. Brennan, 511 U.S. 825,



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00125-DCN Document 7 Filed 08/07/20 Page 7 of 8




834 (1994) (internal quotation marks omitted). An inability to access the courts does not

constitute punishment. While the underlying claim Plaintiff may have been attempting to

bring in state court is that his conditions of confinement amount to cruel and unusual

punishment under the Eighth Amendment, the underlying claim does not transform his

primary access to courts claim into a cruel and unusual punishment claim. The Eighth

Amendment claim will be dismissed with prejudice without opportunity to amend, because

amendment would be futile—this is simply the wrong legal theory for the facts alleged.

   4. Conclusion

       Plaintiff may not proceed on any of his claims. If he desires to amend to attempt to

show that he is being denied access to the state courts in violation of his federal

constitutional rights, he may file an amended complaint. It must specifically state in detail

the claims that he brought in the state courts for which in forma pauperis status was denied,

and meet the other elements of an access to courts claim as specified above.

   5. Request for Appointment of Counsel

       Unlike criminal defendants, prisoners and indigents in civil actions have no

constitutional right to counsel unless their physical liberty is at stake. Lassiter v. Dept. of

Social Services, 452 U.S. 18, 25 (1981). Whether a court appoints counsel for indigent

litigants is within the court’s discretion. Wilborn v. Escalderon, 789 F.2d 1328, 1330-31

(9th Cir. 1986); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

       Plaintiff’s primary task in this case is to bring forward facts supporting the claims;

it is not necessary to provide legal argument or citations. This Order specifies the elements

of the causes of action. Each element needs factual support. Plaintiff can provide factual


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:20-cv-00125-DCN Document 7 Filed 08/07/20 Page 8 of 8




support without the help of an attorney.

       The Court will presently deny the motion for appointment of counsel without

prejudice, but it will consider appointment at a later date if the case appears meritorious

after the Court has had an opportunity to review Defendant’s defenses and the parties’

evidence concerning the facts of the case.

                                           ORDER

       IT IS ORDERED:

1. If Plaintiff desires to proceed, he must submit an amended complaint, consistent with

   the guidelines set forth above, within 30 days after entry of this Order. Failure to do so

   will result in dismissal of this action for failure to state a claim upon which relief can

   be granted, without further notice to Plaintiff.

2. Plaintiff’s request for appointment of counsel (contained in the Complaint) is DENIED

   without prejudice. When the Court has additional evidence before it regarding the

   claims, it will revisit this request without the need for Plaintiff to file another request.



                                                   DATED: August 7, 2020


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
